392 U.S. 662
88 S.Ct. 2292
20 L.Ed.2d 1353
Alfred Earl TOLESv.Ramsey CLARK et al.
No. 933, Misc.
Supreme Court of the United States
October Term, 1967.
June 17, 1968

Solicitor General Griswold, Assistant Attorney General Vinson, Beatrice Rosenberg and Paul C. Summitt, for respondents.
On Petition for Writ of Certiorari to the United States Court of Appeals for the Ninth Circuit.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States District Court for the Western District of Washington with directions to dismiss the petition as moot.


2
Mr. Justice DOUGLAS dissents.